 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDRent Stabilization Association of NYC, Inc. andOffice & Professional Employees InternationalUnion, Local 153, AFL-CIO and New YorkState Labor Relations Board. Case AO-232June 1, 1981ADVISORY OPINIONA petition and memorandum in support thereofwere filed on March 19 and April 6, 1981, respec-tively, by Rent Stabilization Association of NYC,Inc., herein called the Employer, for an advisoryopinion in conformity with Sections 102.98 and102.99 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, seek-ing to determine whether the Board would assertjurisdiction over the Employer's operations on thebasis of its current jurisdictional standards. OnApril 6, 1981, the New York State Labor RelationsBoard, herein called the State Board, filed an oppo-sition urging the Board to decline jurisdictionherein. Thereafter, on April 27, 1981, the Employ-er filed a response to the State Board's letterurging that the Board reject the letter as untimelybecause of late service on the Employer and alter-natively submitting an additional response to theState Board's substantive arguments. The Employ-er's motion to reject the State Board's letter as un-timely is denied.In pertinent part, the petition, memorandum, andopposition allege as follows:1. There is pending before the State Board a rep-resentation petition, Case SE-53592, filed by Office& Professional Employees International Union,Local 153, AFL-CIO, herein called the Union,seeking to be certified as the collective-bargainingrepresentative of the Employer's secretaries, book-keepers, and computer section employees.'2. The Employer, a private, not-for-profit mem-bership corporation, is a real estate industry associ-ation consisting of dues-paying members who ownrent-stabilized apartment buildings in New YorkCity.2It provides various services to its membersand the public. Informational and counseling serv-ices are provided to tenants who have questions orproblems, seminars are given to owners of rent-sta-bilized buildings, and bulletins and publications aredistributed to the public and its members. During1980, a representative year, the Employer's grossrevenues which are derived entirely from member-ship dues were in excess of $4 million, while thevalue of goods and services furnished directly to iti On February 9, 1981, the State Board certified the Union as the rep-resentative of the Employer's receptionists, mailroom employees,intervenors/interviewers, and membership counselors in Case SE-530432 The Employer has 20,000 members who own 900,000 apartments in43,000 buildings.256 NLRB No. 38from outside the State of New York exceeded$200,000.3. The thrust of the State Board's opposition tothe Board's assumption of jurisdiction herein is thatthe Employer is not engaged in commercial activi-ty within the meaning of the National Labor Rela-tions Act. It points out that the Employer neitheroperates nor manages real estate and that it was or-ganized pursuant to the Rent Stabilization Law toprovide rent regulation within the city of NewYork. The statute enables all interested landlords toprovide voluntary self-regulation, by the promulga-tion of city-approved rules and regulations, guard-ing against excessive rent increases. The Employeralso funds a conciliation and appeals board, a sepa-rate and distinct quasi-judicial agency whose mem-bers are appointed by the mayor of the city ofNew York and which resolves disputes over claimsof hardship in rent increases.34. The Union neither admits nor denies the afore-said commerce data and the State Board has notmade any findings with respect thereto. The StateBoard has advised that it has not agreed to hold itsproceedings in abeyance pending a Board decisionon the jurisdictional issue herein.5. There is no representation or unfair laborpractice proceeding involving the same labor dis-pute pending before this Board.6. Although served with a copy of the petitionherein, the Union has not filed a response as per-mitted by the Board's Rules and Regulations.On the basis of the foregoing, the Board con-cludes that:1. The Employer is a not-for-profit real estate in-dustry association which does not operate ormanage real estate, but does supply various serv-ices to the public and to its thousands of memberswho own rent stabilized apartment buildings in thecity of New York. Its annual gross revenue ofmore than $4 million not only meets the Board's$500,000 discretionary standard for assertion of ju-risdiction over residential real estate,4but also ex-ceeds the Board's maximum monetary standard of$1 million for assertion of jurisdiction.5In addition,the more than $200,000 annual interstate inflow ofgoods and services furnished the Employer directlyfrom outside the State of New York establishes theBoard's legal jurisdiction. Thus, the Employer's op-erations are sufficient to meet any of the Board's3 The State Board asserts that this quasi-judicial board was found to bea political subdivision within the meaning of Sec. 2(2) of the Act andexempt from Board jurisdiction. (New York City Conciliation and AppealsBoard and Local 8 of B. , Case 2 RC-18368 )4Karl Gerber. Max l7etle, Nathan Metz & Estate of Bernard Katz. Co-Partners d/b/a Parkview Gardens, 166 NLRB 697 (1967), and James John-ston Property Management, 221 NLRB 301 (1975).5 See, e.g., Board Rules and Regulations. Sees. 103 1 and 103.2. RENT STABILIZATION ASSOCIATION257self-imposed jurisdictional standards. However, theState Board argues that the Employer is not en-gaged in commercial activity. We do not agree. Tothe extent that the Employer is rendering servicesto its member-owners of rent-stabilized apartmentbuildings, it is an adjunct to, and a part of, the realestate industry whose operations were found, inParkview, supra, to have a substantial impact oncommerce. As such, its services must be consideredas principally promoting and advancing commer-cial activities in the real estate industry of NewYork City, thereby warranting the assertion of ju-risdiction over the Employer.6Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,6 See Middle Department Association of Fire Underwriters 122 NLRB1155 (1959); The New York Board of Fire Underwriters, 193 NLRB 551(1971); Legal Services for Northwestern Pennsylvania, 230 NLRB 688(1977); American Arbitration Association Inc.. 225 NLRB 291 (1976); andWurster Bernardi d Emmons, Inc., 192 NLRB 1049 (1971). See alsoMontgomery County Opportunity Board, Inc., 249 NLRB 880 (1980); andMexican American Unity Council, Inc., 207 NLRB 800 (1973).Series 8, as amended, that, based on the allegationsmade herein, the Board would assert jurisdictionover the operations of the Employer with respectto labor disputes cognizable under Sections 8, 9,and 10 of the Act.CHAIRMAN FANNING, dissenting:I would dismiss the petition for advisory opinionherein as I believe it goes beyond the intendmentof that procedure. The basic purpose of advisoryopinions is to advise parties officially whether ornot an employer comes within our discretionary ju-risdictional standards. Pennsylvania Labor RelationsBoard (George Junior Republic), 215 NLRB 323(1974). The issue here is whether or not the em-ployer is engaged in commercial activities, a con-siderably broader question, and one I am not in-clined to answer in its present posture. See, e.g.,Leisure Village Association, Inc., 236 NLRB 102(1978).